Case 9:19-cv-80893-RS Document 38 Entered on FLSD Docket 02/18/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-cv-80893-SMITH

 LAURA LOOMER,

         Plaintiff,

 vs.

 FACEBOOK, INC.,

       Defendant.
 ___________________________________/

                             ORDER REGARDING MEDIATION

         THIS CAUSE is before the Court on the Defendant’s Notice Regarding Scheduling

 Mediation [DE 33], Plaintiff’s Response [DE 35], and Defendant’s Reply [DE 36]. The parties

 cannot agree on a date for scheduling mediation. Upon consideration, it is

         ORDERED THAT the parties’ shall schedule mediation to take place sometime during the

 week of March 23-27, 2020 and shall file their Notice of Scheduling Mediation by February 24,

 2020.

         DONE AND ORDERED in Fort Lauderdale, Florida this 14th day of February, 2020.



                                                     ____________________________________
                                                     RODNEY SMITH
                                                     UNITED STATES DISTRICT JUDGE
 cc: Counsel of Record
